The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment/Comment

An examiner’s comment and/or amendment to the record appears below. Should the changes and/or additions to the specification or written claim be unacceptable, applicant may file an amendment as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Election
This application has been examined. Note is made of the election by the applicant of the design shown in Embodiment 2 (Figs. 2.1-2.7). Accordingly, the designs shown in Embodiments 1, and 3-7 (Figs. 1.1-1.7, and 3.1-7.7) stand withdrawn from further prosecution before the Examiner, the election having been made without traverse in the papers received 08/18/2022. 37 CFR 1.142(b).
Foreign Priority
Acknowledgment is made of applicant's claim to foreign priority based on applications filed in China. However, it is noted, that applicant has not filed certified copies of the Chinese applications as required by 35 USC 119(b).
In the case of a design application, the claim for priority must be presented during the pendency of the application, unless filed with a petition under 37 CFR 1.55(e). If the claim for priority is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 USC 255 and 37 CFR 1.323.
The copies present in the application cannot be identified as application documents without the provision of an English-language translation. Additionally, certified copies of the Chinese applications may only be submitted via US Mail, or via electronic retrieval via WIPO-DAS, neither of which appeasr to be the case in this instance.
Conclusion
In conclusion this application stands in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Kukella whose telephone number is 571-272-4679. The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM EST. Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Morgan, can be reached at 571-272-7979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH KUKELLA/Primary Examiner, Art Unit 2913